Title: To James Madison from Benjamin Rush, 19 March 1813
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philadelphia March 19th. 1813
Permit me to intrude a few moments upon your time, while I address you upon a Subject interesting to humanity.
A certain Peter Graham a Scotsman came into this Country about ten years ago. In the month of November 1810 he gave notice to the proper Office that he intended in the time appointed by law to become a Citizen of the United States. He is now married to the daughter of an American Citizen, and is engaged in extensive business as a merchant in our city. All who know him speak in high terms of his worth and inoffensive Conduct. This Gentleman has just now received an order to retire forty miles from Philadelphia. It was received with great distress, for all his plans of life, (perhaps with the small remains of some British feelings) are truly American. Hundreds of his fellow Citizens many of whom are genuine Old Whigs, or the Sons of Whigs, sympathize with him, and deplore his fate. At the request of several of the latter Class of his friends I have taken the liberty to supplicate a recall of the Order that thus banishes him from his business and friends.
Excuse the liberty I have taken, in making this request, and be assured Dear Sir of the Continuance of the great regard of your sincere old revolutionary friend
Benjn: Rush
